DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Request for Continued Examination and Claims filed on 03/20/20
Claims 7, 10, 14 and 20 are withdrawn from consideration
Claims 3, 12, 17 and 22 have been cancelled
Claims 1-2, 4-6, 8-9, 11, 13, 15-16, 18-19, 21, 23-24 are pending

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2020, 06/25/2020, 08/21/2020, 10/09/2020, 11/10/2020 and 01/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Response to Arguments
Applicant’s arguments with respect to independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of these arguments, Examiner would like to maintain the rejections as detailed in the following action.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference number 360 in Fig 3A is not mentioned in the Specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al (U.S Patent Publication Number 2017/0108705 A1).

Regarding Claim 1, Yu discloses an imaging apparatus (Fig 1-2 shows a view of the electronic device having a camera module), comprising: 
a device body (Fig 17 shows a camera with a body; Fig 18 – housing 200a); 
a first lens group on an optical axis (Fig 17 – lens group 410);
a group of actuators configured to move the first lens group, the group of actuators comprising a first actuator (Fig 17 – autofocus AF actuator 430) and a second actuator (Fig 17 – optical image stabilization OIS stabilizer 420);
an image sensor group on the optical axis (Fig 7-8; ¶0123; “a board (PCB not shown having an image sensor (not shown) may be provided at a lower side of the base) ); and
a third actuator (Fig 23 shows an embodiment with a third actuator – a second OIS stabilizer 230) configured to adjust the distance between the group of actuators and (In ¶0210 - ¶0214 Yu discloses that the optical axis is the Z axis and the AF actuator provide force for moving the lens along the optical axis for autofocusing and the OIS stabilizer may provide and actuating force for actuating the lens in the X and Y direction to compensate for horizontal balance),
the first lens group and the group of actuators having an active position and an inactive position in relation to the image sensor group along the optical axis (Since Yu discloses the use of the Autofocus actuator to move the lens so as to provide autofocusing, Yu discloses the action and inactive position of the lens in relation to the image sensor), wherein:
in the inactive position the image sensor group and the group of actuators are inside the device body (In Figs 9-11 and in ¶0127 - ¶0129 Yu discloses that after initial alignment the magnets holds the lens unit 410 at the center of the first direction (Z axis) – which could be interpreted as the inactive position); and in the active position, the first lens group and the first actuator protrude from the device body along the optical axis and the second actuator remains inside the device body (Fig 12-16 describes the working of AF actuator 430 which provides an actuating force for moving the lens carrier 431 along the first direction (Z axis) for autofocusing and as a result the focal length between the lens unit 410 and the image sensor may be automatically adjusted (¶0145).  This is interpreted as the active position).

Regarding Claim 2, Yu discloses wherein the first actuator is an autofocus actuator (Fig 17 – autofocus AF actuator 430) and the second actuator is an optical image stabilizer (Fig 17 – optical image stabilization OIS stabilizer 420). 

Regarding Claim 4, Yu discloses wherein in the inactive position a portion of the autofocus actuator is at the same level as the image sensor group (Figs 17 and 23 discloses this). 

Regarding Claim 5, Yu discloses wherein in the inactive position a portion of the autofocus actuator and the optical image stabilizer are at the same level as the image sensor group (Figs 17 and 23 discloses this). 

Regarding Claim 6, Yu discloses wherein image sensor group is attached inside the device body (Fig 7-8; ¶0123; “a board (PCB not shown having an image sensor (not shown) may be provided at a lower side of the base);
the actuators are movable along the optical axis in relation to the image sensor group and the device body (In ¶0210 - ¶0214 Yu discloses that the optical axis is the Z axis and the AF actuator provide force for moving the lens along the optical axis for autofocusing). 

Regarding Claim 8, Yu discloses wherein the first actuator is a voice coil actuator, a piezo actuator or a shape memory alloy actuator (In ¶0104 discloses that the device may include a VCM (voice coil motor) and in ¶0155 Yu discloses that at least one actuator may include a shape memory alloy (SMA)). 

Regarding Claim 11, this claim has limitations parallel to claim 1.  Claim 11 is rejected on the same grounds as Claim 1.

Regarding Claim 13, this claim has limitations parallel to claim 2.  Claim 13 is rejected on the same grounds as Claim 2.

Regarding Claim 15, this claim has limitations parallel to claim 6.  Claim 15 is rejected on the same grounds as Claim 6. 

Regarding Claim 16, this claim has limitations parallel to claim 1.  Claim 16 is rejected on the same grounds as Claim 1.

Regarding Claim 18, this claim has limitations parallel to claim 2, 4-5.  Claim 18 is rejected on the same grounds as Claim 2, 4-5.

Regarding Claim 19, this claim has limitations parallel to claim 6.  Claim 19 is rejected on the same grounds as Claim 6.

Regarding Claim 21, Yu discloses wherein the first actuator is circular in shape (Fig 13 discloses that the first actuator which is an autofocus AF actuator 430 is circular in shape). 

Regarding Claim 23, Yu discloses in the inactive position the image sensor group and the group of actuators are nested inside the device body (Fig 33 discloses that the lens, sensor and actuators are nested inside the device body). 

Regarding Claim 24, Yu discloses wherein the group of actuator further comprises a lifting mechanism (Since Yu in ¶0210 - ¶0214 discloses that the optical axis is the Z axis and the AF actuator provide force for moving the lens along the optical axis for autofocusing, it is clear that Yu discloses the lifting mechanism). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (U.S Patent Publication Number 2017/0108705 A1) in view of Scepanovic et al. (US Patent Publication Number 2016/0377947 A1)

Regarding Claim 9, Yu fails to clearly disclose wherein the image sensor group comprises a field flattener lens.
Instead, in a similar endeavor, Scepanovic discloses wherein the image sensor group comprises a field flattener lens (In ¶0009 and in ¶0043 Scepanovic teaches the use of flattener lens that may be located between the lens element and image sensor).
 Yu and Scepanovic are combinable because both are about imaging apparatus for mobile devices. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use field flattener lens as taught by Scepanovic in the device disclosed by Yu.    
The suggestion/motivation for doing so would be because field flattener lens may counter the field angle dependence of mobile device lens assembly and therefore adjust and/or lower image distortion as disclosed by Scepanovic in ¶0043. 
Therefore, it would have been obvious to combine Yu and Scepanovic to obtain the invention as specified in claims 9.

References Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: 
Hambergen (U.S. Patent Number 8,814,447 B1) discloses that a computing device can include a base portion, and a display portion moveably coupled to the base portion, the display portion including a display bezel and an image sensor disposed within the display bezel.  The computing device can also include an extension member coupled to the display portion and associated with a lens.  The extension member can be configured to move at least a portion of the lens in a direction away from the image sensor to a position disposed outside of the display bezel and to move the portion of the lens in a direction towards the image sensor to a position disposed within the display bezel.
Eromaki (U.S. Patent Publication Number 2014/0340537 A1) discloses in an apparatus, two or more actuators perform optical image stabilization by tilting a lens module of a camera unit when installed in the camera unit between the lens module and an image sensor.  A variable prism is sandwiched between the lens module and the image sensor when the apparatus is installed in the camera unit for maintaining focal plane of the lens module on the image sensor independently of optical image stabilization operations caused by the tilting of the lens module.
Eromaki (U.S. Patent Publication Number 2014/0146223 A1) discloses an apparatus comprises: one or more optical elements, a first actuator and a second actuator.  The first actuator may be configured to drive the one or more optical elements from a rest position across a first displacement, and configured to drive the one or more optical elements from the rest position across a second displacement.  The second actuator may be configured to assist the first actuator in controlling movement of the one or more optical elements across a portion, and not all, of the first displacement, and configured to assist the first actuator in controlling movement of the one or more optical elements in the second direction across a portion, and not all, of the second displacement.  The first and second actuators may be biased such that, when no electrical power is supplied to the first and second actuators, they bring the one or more optical elements to a rest position from which the one or more optical elements are driven.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PADMA HALIYUR/Primary Examiner, Art Unit 2698